Case 2:19-cv-14261-KMM Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                                              CASE NO.:

 JERRY HALIBURTON,

                 Plaintiff,

 vs.

 MGMERK STOCKING INC.
 and LYNETTE B. GREENWICH,

             Defendants.
 ___________________________________/

                                      NOTICE OF REMOVAL

         Defendants, MGMERK STOCKING INC. and LYNETTE B. GREENWICH, by and

 through the undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby

 remove this action from the Circuit Court of the 19th Judicial Circuit in and for St. Lucie County,

 Florida, where the action is now pending, to the United States District Court for the Southern

 District of Florida, Fort Pierce Division. The removal of this action is based upon the following:

         1. On or about June 25, 2019, Plaintiff, JERRY HALIBURTON (“Haliburton”), filed a

 civil action in the Circuit Court of the 19th Judicial Circuit in and for St. Lucie County, Florida,

 entitled Jerry Halburton v. MGMERK Stocking Inc. and Lynette B. Greenwhich,1 St. Lucie County

 Circuit Court Case No. 56-2019-CA-001264A-XXX-HC (hereinafter referred to as the “State

 Court Action”).

         2. This is an action by Plaintiff for retaliatory discharge to seek unpaid wages and recover

 all damages against MGMERK pursuant to Florida Statutes § 449.295 (“Coercion Statute”) and


 1
  Defendant’s name was incorrectly spelled in the state court documents. Defendant’s correct last name is
 spelled “Greenwich.”
Case 2:19-cv-14261-KMM Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 3



 under the Fair Labor Standards Act, as amended (the “FLSA”), 29 U.S.C. § 201, et seq. against

 both Defendants.

        3. This action is within the original federal question jurisdiction of the United States

 District Court pursuant to 28 U.S.C. §1331, because Plaintiff has asserted claims under federal law

 based on violations of the FLSA. This Court has supplemental jurisdiction over Plaintiff’s state

 law claims pursuant to 28 U.S.C. §1367(a).

        4. A copy of the Complaint and Summons in the State Court Action were served upon

 Defendant on June 27, 2019. This constituted Defendants’ first legal notice of the State Court

 Action for purposes of removal. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C.

 § 1446(b), and is brought within thirty-days (30) from the date on which Defendants received

 notice of the State Court Action.

        5. For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. §§ 1331, 1441.

        6. The District and Division embracing the place where such action is pending is the United

 States District Court for the Southern District of Florida, Fort Pierce Division. See 28 U.S.C. §

 1441(a). The Southern District, Fort Pierce Division is the appropriate venue because Plaintiff

 worked for Defendant in St. Lucie County, Florida. See Complaint, filed in St. Lucie County.

        7. A true and correct copy of all process, pleadings, orders and other papers or exhibits of

 every kind currently on file in the State Court Action are attached hereto as Composite Exhibit

 “A,” as required by 28 U.S.C. § 1446(a).

        8. Pursuant to 28 U.S.C. § 1446(d), Defendants are simultaneously providing written notice

 of the removal to Plaintiff and are filing a copy of this Notice of Removal in the Circuit Court of

 the 19th Judicial Circuit, in and for St. Lucie County, Florida. A copy of Defendants’ Notice of



                                                 2
Case 2:19-cv-14261-KMM Document 1 Entered on FLSD Docket 07/29/2019 Page 3 of 3



 Filing Notice of Removal, which will be filed immediately after with the Florida E-Portal system

 is attached hereto as Exhibit “B.”

        Dated this 29th day of July, 2019.

                                             Respectfully submitted,

                                             TODD W. SHULBY, P.A.
                                             Todd W. Shulby, Esq.
                                             1792 Bell Tower Lane
                                             Weston, Florida 33326
                                             Telephone: (954) 530-2236
                                             Facsimile: (954) 530-6628
                                             E-mail: tshulby@shulbylaw.com
                                             Counsel for Defendants

                                             By:    /s/Todd W. Shulby, Esq.
                                                    Florida Bar No.: 068365



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 29, 2019, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

 the following: Chad E. Levy, Esq. and David M. Cozad, Esq.

        I HEREBY CERTIFY that on July 29, 2019, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system and will mail a copy of the foregoing and notice

 of electronic filing to the following non-CM/ECF participants: None.

                                             By:    /s/Todd W. Shulby, Esq.
                                                    For Todd W. Shulby, P.A.




                                                3
